Title: Conversation with George Beckwith, 24 August [1791]
From: Beckwith, George
To: 


PhiladelphiaAugust 24th [1791]
An Officer at the Head of an Executive Department.Extract
Mr. —— The National Assembly of France passed a decree a short time before Mr. Ternants embarkation, authorizing the formation of a new treaty of commerce with this country; if the influence of La Fayette and his friends, shall finally prevail in The French Councils, their general dispositions towards us, will tend greatly to forward this object.
George Beckwith
